Chief Judge Lippman
(dissenting). Because the People failed to prove a crucial requisite element of felony murder and two counts of robbery in the first degree—that there was a forcible taking of property—I would find that the evidence was not legally sufficient to support the judgment of conviction. I therefore dissent.
“A person is guilty of robbery in the first degree when he forcibly steals property and when, in the course of the commission of the crime or of immediate flight therefrom, he or another participant in the crime,” as relevant here, causes serious physical injury to a nonparticipant in the crime or is armed with a deadly weapon (Penal Law § 160.15 [1], [2]). In order to be guilty of felony murder, the People must prove that, “[a]cting either alone or with one or more other persons, he commit[ted] or attempted] to commit [first degree] robbery . . . and, in the course of and in furtherance of such crime or of immediate flight therefrom, he, or another participant. . . cause [d] the death of a [nonparticipant]” (Penal Law § 125.25 [3]). Here, there was ample evidence that a homicide took place. The absence of any evidence of a forcible taking, however, is fatal to defendant’s convictions of the above offenses.
Our standard of review for legal sufficiency is well settled. Viewing the evidence in the light most favorable to the People, we must determine whether “there is a valid line of reasoning *537and permissible inferences from which a rational jury could have found the elements of the crime proved beyond a reasonable doubt” (People v Danielson, 9 NY3d 342, 349 [2007] [internal quotation marks and citations omitted]). Moreover, “the People are entitled to the benefit of every reasonable inference to be drawn from the evidence” (People v Cintron, 95 NY2d 329, 332 [2000] [emphasis added]).
Although the legal sufficiency standard is highly deferential to the verdict reached by the jury after trial, there must be some limit to the inferences we will consider permissible based on the established facts. Here, seven people witnessed the shooting or its immediate aftermath and not one of them testified to seeing anything taken from the victim. In fact, they affirmatively stated that they did not see anything in the shooter’s hands other than the gun. It is true that the mail carrier saw the gunman bend over the body in the street, but he too maintained that he did not see the gunman do anything with his hands. Under these circumstances, the inference that a forcible taking occurred cannot reasonably be drawn.
The direct evidence does not merely have gaps that can be overcome by reasonable inferences drawn from the circumstantial evidence, but contradicts the People’s case. In addition to the eyewitnesses who failed to observe any taking, it was not proved that the victim was still in possession of the money at the time he was shot. When he left the apartment at 1:00 p.m., he told his girlfriend that he would return in a half-hour. He was shot over an hour later, at a time when he had expected that the drug transaction would have been completed and he would have already used the cash as payment. We are not concerned with positing innocent explanations for the evidence. Rather, we are concerned with whether the jury’s conclusion that there was a forcible taking of the victim’s property was sufficiently supported by the evidence.
It appears the majority would agree the evidence of taking would be insufficient but for the knotted Tops supermarket bag. But this is unquestionably a very common local item. The inferential leap required to find that the presence of a plastic bag in defendant’s car supports the conclusion that a forcible taking occurred is simply too great.
As County Court observed, the issue of whether there was legally sufficient evidence in this case is “an extremely difficult *538and troubling” one. Since there was a failure of proof as to an essential element of the crimes, I would reverse defendant’s conviction and dismiss the indictment.
Judges Graffeo, Read and Smith concur with Judge Pigott; Chief Judge Lippman dissents and votes to reverse in an opinion in which Judges Rivera and Abdus-Salaam concur.
Order affirmed.